Exhibit STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among Color Accents Holdings, Inc. a Nevada Corporation and Color Accents, Inc. a Nevada Corporation effective as of June 9, 2008 1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 9th day of June, 2008, by and among Color Accents Holdings, Inc., a Nevada corporation with its principal place of business located at 813 Woodburn Road, Raleigh, North Carolina 27605 ("CAH"); Color Accents, Inc. a Nevada Corporation with its principal place of business at 813 Woodburn Road, Raleigh, North Carolina 27605 ("CA"). Premises A.This Agreement provides for the acquisition of CA whereby CA shall become a wholly owned subsidiary of CAH and in connection therewith B.The boards of directors of CA and CAH have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively.This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE
